DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 5/03/2022, to claims 1, 3, 11 acknowledged by Examiner. 
Claims 1-12 are now pending, with claims 2, 5-8, 10 withdrawn.

Response to Arguments
First Argument:
	Applicant asserts that Doya cannot be combined with Lindsay (Remarks Page 9-10).
	Examiner’s Response:
Applicant's arguments filed 5/03/2022 have been fully considered but they are not persuasive. Applicant firstly appears to assert that Lindsay’s disclosure of being used with a mop head makes it unusable to combine with Doya which is a compression bandage; Examiner disagrees as Doya discloses a device with a hook and loop system and merely the teachings in regards to hook and loop features are being utilized to improve Doya. Also Applicant further asserts that Lindsay only provides teachings for providing loops on a separate surface from the layer 12; however, the disclosure of Lindsay further provides in Fig. 17-18 of a single article with hooks and loops which attach with each other, so the disclosure of Lindsay does not teach away from providing hooks and loops to attach on the same surface/device.

Second Argument:
	Applicant asserts that Lindsay does not provide teachings for the newly amended language in regards to the area of the hooking zones not changing (Remarks Page 10).
	Examiner’s Response:
	Applicant's arguments filed 5/03/2022 have been fully considered but they are not persuasive. Applicant has amended the claim language to recite a second state in which the “area of the hooking surface” enlarges when stretched and causes the hooks to move away from each other. As seen in Lindsay Fig. 10-11, the hooking surface 12 of Lindsay has an increased area when stretched and when stretched the hooks in the valleys are moved away from each other as a whole, thus Lindsay provides for the newly amended claim language.	

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Objections
Claim 1 objected to because of the following informalities:  “a plurality of hooks” in line 7 should be -the plurality of hooks-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1).
Regarding claim 1, Doya discloses a body compression device 1 (See Figures 1-5 and [0013-0014], wherein this is a compression bandage) intended to be at least partially wound over a part of the body and/or a limb (See Figures 3-5 and [0032] wherein the compression device 1 is intended to be wound around a foot and leg) in order to exert a compression force on said part of the body and/or said limb (see [0032] wherein the device 1 is intended to apply compression when wound around the foot and leg), said device 1 comprising a fixing system 3A/3B with loops and hooks (see [0035], there are loop fasteners 3A and hook fasteners 3B provided on the device 1 as seen in Figures 1-2) comprising a plurality of loops 3A arranged on a loop zone 2A (See Figure 1 and [0033], wherein there is a plurality of loops 3A arranged on the surface 2A which may thus be called the “loop zone”) and a plurality of hooks 3B arranged on a hooking surface 2B (see Figures 1-2 and [0033], wherein there are a plurality of hooks 3B arranged on the surface 2B which may thus be called the “hooking surface 2B” as the hooks are provided thereon) wherein said hooking surface 2B is elastic (see [0040] wherein the compression fabric 2 is elastic which comprises the hooking surface 2B as seen in Figure 1).
Doya does not disclose wherein the hooking surface can adopt at least two distinct states: a first state, in which said hooking surface is unstretched and an elastic fabric used forms the plurality of hooks with high density and in proximity to one another, such that the hooks cross one another and are nested in one another, preventing hooking with the loops of the loop zone, and a second state, in which said hooking surface is stretched, enlarging the area of the hooking surface to move away the hooks from one another, rendering the hooking system operational and allowing hooking with the loops of the loop zone.
However, Lindsay teaches an analogous plurality of hooks 24/40 able to mate with analogous loops (see Figures 9-11 and [0074-0075]) placed on an analogous elastic hooking surface 12 (See Figures 9-11 and [0067]), wherein the hooking surface 12 can adopt at least two distinct states: a first state (shown in Figure 10), in which said hooking surface 12 is unstretched (See Figure 10 and [0075]) and the material of the elastic fabric (material of 12 is elastic fabric, [0067]) used forms a plurality of hooks with high density (see Figures 9-10, wherein the hooks 24/40 form a field with a relatively “high” density on the elastic fabric 12) and in proximity to one another (See Figure 10, wherein the hooks 24/40 near and thus in proximity of one another), such that the hooks 24/40 cross one another (See Figure 9, wherein the hooks cross over one another) and are nested in one another (See Figure 10, wherein the definition of “nested” according to TheFreeDictionary [https://www.thefreedictionary.com/nested] is “to put snugly together” and “to place in or as if in a nest”; wherein as seen in Figure 10 the hooks 24/40 are snugly placed together and are placed in valleys 16 of the layer 12 which function as a nest), preventing hooking with the loops of the loop zone (See [0074-0075], wherein when in the unstretched state of Figure 10 the hooks are unable to engage loops), and a second state (See Figure 11), in which said hooking surface 12 is stretched (See Figure 11 and [0075]), enlarging the area of the hooking surface to move away the hooks from another (See Fig. 10-11, wherein when the hooking surface 12 is stretched the total area of the hooking area including the plurality of hooks 24/40 across the surface of 12 is increased with this stretching and the hooks 24/40 are as a whole moved away from one another), rendering the hooking system operational and allowing hooking with the loops of the loop zone (See [0075], where when stretched the hooks are now functional and able to engage with loops).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hooks 3B and the hooking surface 2B of compression device of Doya to be able to have the first and second states as taught by Lindsay above (Lindsay Figures 9-11 and [0074-0075]), as this would ensure that the hooks 3B would only attach with the loops 3A when desired and stretched by user ensuring that there is no accidental mating between the hooks and loops that would be undesired (See Lindsay [0081]).
Regarding claim 4, Doya in view of Lindsay discloses the invention of claim 1 above.
Doya further discloses wherein the hooking surface 2B and the loop zone 2A (See Figures 1-2 of Doya) are produced in a same type of fabric (See Fig. 1-2 and [0026-0027] wherein the elastic fabric 2 which is a specific fabric material comprises the hooking surface 2B and loop zone 2A, thus the hooking surface 2B and loop zone 2A are made of the same type of fabric).
Regarding claim 9, Doya in view of Lindsay discloses the invention of claim 1 above.
Doya further discloses the device 1 is a splinting/compression band (See Figures 1-5 and [0026], wherein this is a compression device that is in the form of a band, wherein a “band” as defined by Dictionary.com [https://www.dictionary.com/browse/band] means “a thin, flat strip of some material”, and as shown in the figures this is a thin, flat strip of material).
Regarding claim 12, Doya in view of Lindsay discloses the invention of claim 1 above.
Doya further discloses wherein the hooking surface 2B is composed of a loop zone 2A transformed into a hooking surface 2B (this is a product-by-process claim, thus this claim language is met by Doya as Doya discloses the hooking surface 2B, as well as the loop zone 2A, as seen in Figures 1-2 and as previously discussed, wherein the method of forming the hooking surface from a transformed loop zone is not patentability relevant, see MPEP 2113, as this is an apparatus claim and not a method claim).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1) in view of Brasch (US 20170360542 A1).
Regarding claim 3, Doya in view of Lindsay discloses the invention of claim 1 above.
Doya in view of Lindsay does not disclose said hooking surface 2B is mono-elastic, the direction of elasticity corresponding substantially to an axis of winding of the device on said part of the body.
However, Brasch teaches an analogous bandage (title) wherein the bandage applies analogous compression (see [0012]) and comprises an analogous elasticity characteristic (see [0012]) wherein the elasticity is mono-elastic in its length, thus being in a direction corresponding substantially an axis of winding the device/bandage on the body, while having a constant width (see [0012]), wherein the mono-elastic characteristic provides increased flow of venous and lymphatic fluids thus increasing the healing provided via compression (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material 2 of the compression device 1 of Doya as modified by Lindsay to be mono-elastic along its length (and thus being in the direction corresponding to the axis of winding the device on a part of the body) as taught by Brasch in order provide increased flow of venous and lymphatic fluids for the body part thus increasing the healing provided via compression (see Brasch [0012]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doya (US 20100262059 A1) in view of Lindsay (US 20050132543 A1) in view of Murphy (US 20120238933 A1).
Regarding claim 11, Doya in view of Lindsay discloses the invention of claim 1 above.
Doya in view of Lindsay does not disclose wherein the percentage of elongation of the hooking surface lies between 25% and 100%.
However, Murphy teaches an analogous compression bandage (title, Figures 1-4) comprising an analogous elastic compression fabric 10 (See Figures 1-4 and [0041]) wherein the compression fabric 10 may have a percent elongation in the range of 30% to 45% beyond its original unstretched length (see [0041]), wherein this short stretch fabric provides more effective compression through a low resting pressure and a high standing pressure (see [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression fabric 2 of Doya (which comprises the hooking surface 2B, see Figures 1-2 of Doya) to have a strain/percent elongation of 30% to 45% (thus finding obvious the range of 25% to 100%) as taught by Murphy in order to improve the effective compression able to be provided by a compression bandage (see Murphy [0041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/1/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786